Citation Nr: 9924135	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement of the veteran's minor child to receive improved 
death pension benefits.



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
February 1946.  He died on November [redacted], 1994.  The 
present appellant is the mother of a minor child of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 determination by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that improved death pension benefits 
were not payable for the veteran's minor child since the 
child's countable income was excessive for pension.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1994, as a result 
of nonservice-connected disorders.  

2.  In April 1996 the appellant filed an application for 
improved death pension benefits as custodian for her 
daughter, [redacted], a child of the veteran who was born on 
March [redacted], 1987.  

3.  The appellant is not the veteran's widow and has not 
filed a claim for death pension.

4.  The child's countable income consists of Social Security 
Administration benefits paid from December 1995 at the 
monthly rate of $623.10.  

5.  The countable income of the veteran's child exceeded the 
applicable income limit at the time of the appellant's 
application.  



CONCLUSION OF LAW

Payment of improved death pension to the appellant as 
custodian for the veteran's minor child is not warranted 
since the child's annual countable income exceeded the 
applicable maximum annual pension rate in 1995 and 1996.  
38 U.S.C.A. §§ 1542, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.23, 3.24, 3.371, 3.373 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died on November [redacted], 1994.  His surviving 
spouse filed an application for death benefits in January 1995 
but died shortly thereafter, before the claim was adjudicated.

A VA Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child) was filed by the present appellant 
on April 26, 1996, on behalf of a minor child of the veteran, 
[redacted], born on March [redacted], 1987.  Documentation 
establishing the child's relationship to both the appellant 
and the veteran is of record.  The appellant reported in the 
application that the child's income consisted solely of 
Social Security benefits paid at the rate of $623 per month, 
$7,476 per year.  A subsequently received copy of an award 
letter from the Social Security Administration dated in July 
1996 confirms this information.  



II.  Analysis

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the Department of Veterans Affairs 
to the surviving spouse or child of the veteran's nonservice-
connected death.  Basic entitlement exists if, among other 
requirements, the surviving spouse or child meets the net 
worth requirements set forth in VA regulations and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  

Pension shall be paid to a child at the annual rate specified 
in 38 U.S.C.A. § 1542, as increased from time to time under 
38 U.S.C.A. § 5312, reduced by the amount of the child's 
countable annual income.  38 C.F.R. § 3.24(b) (1998).  
Children in the custody of a surviving spouse who has basic 
eligibility to receive improved pension do not have separate 
entitlement.  38 C.F.R. § 3.24(a) (1998).  

If the child is in the custody of a person legally 
responsible for the child's support, payment shall be at an 
annual rate equal to the difference between the rate for a 
surviving spouse and one child under § 3.23(a)(5), and the 
sum of the annual income of such child and the annual income 
of such person or, the maximum annual pension rate under 
paragraph (b) of this section, whichever is less.  38 C.F.R. 
§ 3.24(c)(1) (1998).  

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  Effective on December 1, 
1995, the maximum annual rate of improved death pension 
payable on behalf of a child of the veteran not in the 
custody of the surviving spouse was $1,404.  The maximum 
annual rate was subsequently raised to $1,445 from 
December 1, 1996, and to $1,476 from December 1, 1997.  
38 C.F.R. §§ 3.23, 3.24 (1998).  

Under these regulations, therefore, no death pension may be 
paid to or on behalf of a child with basic entitlement if the 
income of that child exceeds the applicable income 
limitations.  In the present case, the amount of Social 
Security benefits received by the appellant on behalf of the 
child, [redacted], exceeds the maximum annual income rates in 
effect during the period since the filing of the claim.  No 
expenses which might be regarded as exclusions from income 
under 38 C.F.R. § 3.272 and thus reduce the child's countable 
income for pension purposes have been reported.

The record does not disclose any dispute as to the facts by 
which the appeal is to be decided in the present case.  Since 
it is the law rather than the evidence which is dispositive, 
the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  It should be noted that the present decision is 
limited to the question of whether the child is entitled to 
death pension benefits based on information received in the 
initial application for the period beginning on that date 
under the maximum annual rates in effect from December 1, 
1995, and December 1, 1996.  Her potential entitlement during 
subsequent periods is not before the Board.  


ORDER

Payment of improved death pension to the appellant on behalf 
of the veteran's minor child is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

